            Case 1:20-cr-00252-RA Document 19 Filed 09/21/21 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/21/2021


 UNITED STATES OF AMERICA,
                                                                          No. 20-CR-252
                         v.
                                                                       AMENDED ORDER
 LIRIDON GASHI,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         IT IS HEREBY ORDERED that Mr. Gashi’s bail conditions are modified as follows:

   •     You must be monitored by the form of location monitoring indicated below and must abide

         by all technology requirements. You must pay all or part of the costs of participation in the

         location monitoring program as directed by the court and the probation officer.

   x           Location monitoring technology at the discretion of the officer



   •     The selected form of location monitoring technology must be utilized to monitor the

         following restriction on your movement in the community as well as other court-imposed

         conditions of release:

   x           You are restricted to your residence every day from 9:00 p.m. to 8:00 a.m., or

               as directed by the supervising officer (Curfew).

SO ORDERED.

Dated:      September 21, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
